Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 Telephone: (212) 574-1598 Facsimile: (212) 480-8421 riemer@sewkis.com August 19, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Ms. Kim Browning Re:Pre-Effective Amendment No. 1 to the Registration Statement of Vericimetry Funds File Nos. 333-175410; 811-22578 Dear Ms. Browning: Filed herewith, on behalf of Vericimetry Funds (the "Trust"), is Pre-Effective Amendment No. 1 to the Trust's Registration Statement (the "Pre-Effective Amendment"). As you may recall discussing with Bibb Strench of this office during your telephone communications on Friday, August 5, 2011, the Pre-Effective Amendment is being submitted for the purpose of identifying the distributor of the shares of Vericimetry U.S. Small Cap Value Fund, the series of the Trust (the "Fund"), and other Fund service providers, as well as to make stylistic changes. Please direct any comments or questions to Bibb Strench at (202) 737-8833, or the undersigned at (212) 574-1598. Sincerely, /s/ Keri E. Riemer Keri E. Riemer
